DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1 through 20 are allowed.

The following is are the examiner’s statement of reasons for allowance:

Regarding Claim 1, none of the prior art neither disclosed nor rendered obvious adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing.

The following is prior art that was found to be relevant:

Regarding Claim 1, Marland (US20150112949A1, 23-04-2015) teaches, A method for optimizing performance for drilling [0011], comprising: obtaining a measure of performance for each drilling activity of a set of one or more drilling activities [0011, 0023], wherein a drilling sub-process comprises the set of one or more drilling activities [0023]; calculating an activity performance index for each of the one or more drilling activities [0012], comprising: obtaining a reference performance index comprising reference data for each of the one or more drilling activities [0012]; comparing, for each 
Marland teaches optimizing performance of a drill system, but the system itself is not an automated control system. Marland further fails to specifically teach “adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing”.   However, in a related field, Chen (WO2017116474A1, 06-07-2017) teaches: A method for optimizing performance of an automated control system for drilling ([0013], [0015], [00104]. 
Although Chen discusses configuration of drilling parameters (Fig. 7, Fig. 8; [0088]), it is the known relationships that are being identified through reference data. This in turn, causes this system to operate optimally, but does not result in adjustments to the configuration. Therefore, Chen fails to specifically teach adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing. 

Claims 2 through 6 are allowed based on their dependency to Claim 1.


Marland teaches computer readable medium for optimizing performance for drilling system, but the system itself is not an automated control system. Marland further fails to specifically teach “adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing”.  However, in a related field, Chen teaches: A computer readable medium for optimizing performance of an automated control system for drilling ([0013], [0015], [00109]. 


Claims 8 through 12 are allowed based on their dependency to Claim 7.
	
Regarding Claim 13, Marland teaches: A system for optimizing performance for drilling, comprising one or more processors; one or more memory devices (Fig. 2) coupled to the one or more processors (Fig. 2) and comprising computer readable code executable by the one or more processors [0021] to:  30Docket No. (1563-0005US) obtain a measure of performance for each drilling activity of a set of one or more drilling activities [0011, 0023], wherein a drilling sub-process comprises the set of one or more drilling activities [0023]; calculate an activity performance index for each of the one or more drilling activities [0012], further comprising computer readable code to: obtain a reference performance index comprising reference data for each of the one or more drilling activities [0012]; compare, for each of the one or more drilling activities, the measure of performance to the reference data [0012]; calculate the activity performance index for each of the one or more drilling activities based at least in part on the comparison ([0012]; Fig.3, Fig. 5); generate a drilling sub-process performance index based on the one or more activity performance indexes ([0037]; Fig. 3); compare, for each of the one or more drilling 
Marland teaches a system for optimizing performance for drilling system, but the system itself is not an automated control system. Marland further fails to specifically teach “adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing”.  However, in a related field, Chen teaches: A system for optimizing performance of an automated control system for drilling ([0013], [0015], and [0088]).

Although Chen discusses configuration of drilling parameters (Fig. 7, Fig. 8; [0088]), it is the known relationships that are being identified through reference data. This in turn, causes this system to operate optimally, but does not result in adjustments to the configuration. Therefore, Chen fails to specifically teach adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing. 
	
Claims 14 through 17 are allowed based on their dependency to Claim 13.

Regarding Claim 18, Marland teaches: A method for optimizing performance of a slips-to-bottom sub-process [0023] for drilling, comprising: obtaining a time to complete each drilling activity of a set of one or more drilling activities for a slips-to-bottom sub-process [0023]; calculating an activity performance index for each of the one or more drilling 
Marland teaches a method for optimizing performance of a slips-to-bottom sub-process for drilling, but the system itself is not an automated control system. Marland further fails to specifically teach “adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing”. However, in a related field, Chen teaches: A system for optimizing performance of an automated control system for drilling ([0013], [0015], and [0088]). 
Although Chen discusses configuration of drilling parameters (Fig. 7, Fig. 8; [0088]), it is the known relationships that are being identified through reference data. This in turn, causes this system to operate optimally, but does not result in adjustments to the configuration. Therefore, Chen fails to specifically teach adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863                                                                                                                                                                                         

/NATALIE HULS/           Primary Examiner, Art Unit 2863